            Case 1:19-cr-00059-LO Document 128 Filed 03/12/20 Page 1 of 1 PageID# 874


                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D)AND LOCAL
                                                          CRIMINAL RULE 57.4
                   In Case Number 1:19-CR-59         ,Case Name USA v. Daniel Everette Hale
                   Party Represented by Applicant: Daniel Everette Hale
To: The Honorable Judges ofthe United States District Court for the Eastern District of Virginia

                                                    PERSONAL STATEMENT

FULL NAME(no initials, please) EmmaKatherine Dinan
Bar identification Number 1015108            State DC [NY #534619]
Firm Name Amold & Porter Kaye Scholar LLP
Firm Phone# 202.942.5000                  Direct Dial # 202.942.5485                          FAX # 202.942.5999
E-Mail Address Emma.Dinan@amoldporter.com
Office MaOinjAddress 601 Massachusetts Ave. NW.Washington DC.20001-3743

Name(s)offederal court(s)in which I have been admitted DC District Court

I certify that the rules ofthe federal court in the district in which I maintain my office extend a similarpro hac vice admission
privilege to members ofthe bar ofthe Eastern District ofVirginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member ofthe bar.


I hereby certify that, within ninety(90)days before the submission ofthis application, I have read the Local Rules ofthis Court
and that my knowledge ofthe Federal Rules of Civil Procedure, the Federal Rides of Criminal Procedure, and the Federal Rules of
Evidence is current

I am      am not        a full-time employee ofthe United States of America,and ifso,^uest exertion fi*om the admission fee.
                                                                                      (AppU^iiPs^i^ahir^       3/^/ZO
I, the undersigned, do certify that I am a member ofthe bar ofthis Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court; thatI have
examined the applicant's personal statement. I affirm that his/her^^s^&lfand professional character and standing are good,and
petition the court to admit the applicant pro hac vice.

                                                                                                                       202.0
                                                 (Signa^L                 A                                 (Date)
                                                             ClaAe^Cje. rLg/H-g-
                                                            (Typed or Printed Name)                         (VA Bar Number)
Court Use Only:

Clerk's Fee Paid            or Exemption Granted

The motion for admission is GRANTED          v       or
                                                     or.DENIED



                                                                                                               V
                                                                                            (Date)

                                                                                                                         \
